— Order, Supreme Court, County of New York (Harold Tompkins, J.), entered March 11, 1992, which, insofar as appealed from, denied defendant-appellant’s motion for summary judgment, unanimously affirmed, with costs.
Defendants are not entitled to summary judgment if the record leaves " ’any doubt’ ” as to the nonexistence of the assignment on which the action is based (Henderson v City of New York, 178 AD2d 129, 130). While the conflicting affidavits of the parties may not raise a doubt, given plaintiff’s failure to produce a copy of the assignment, the document of the National Bank of Greece, defendant bank’s correspondent, mak*636ing apparent reference to the assignment, does. Concur — Sullivan, J. P., Ellerin, Wallach, Ross and Rubin, JJ.